       Case 2:20-cv-02184-HLT-JPO Document 1 Filed 04/09/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CREATIVE PLANNING, LLC                       )
f/k/a CREATIVE PLANNING, INC.,               )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No.
                                             )
STEPHEN A. GRECO,                            )       JURY TRIAL DEMANDED
                                             )
2 Mid America Plaza, Suite 710               )
Oakbrook Terrace, Illinois 60181,            )
                                             )
                      Defendant.             )


                                         COMPLAINT

       Plaintiff, Creative Planning, LLC f/k/a Creative Planning, Inc. (“Creative”), for its

Complaint against Defendant, Stephen A. Greco (“Greco”), states:

                                           PARTIES

       1.       Creative is a Missouri limited liability company with its principal place of

business in Overland Park, Kansas. It was previously known as Creative Planning, Inc. and

converted to a limited liability company in January 2020. Creative’s sole member is CPI Holdco

B, LLC, whose sole member is CPI Holdco A, LLC. Creative Planning Holdco, LLC is the

sole member of CPI Holdco A, LLC. CPI Holdco B, LLC, CPI Holdco A, LLC, and Creative

Planning Holdco, LLC are Delaware limited liability companies whose principal places of

business are in the State of Kansas. General Atlantic (CP) Collections, L.P. and Creative

Planning (CPI) Holdco, Inc. are the members of Creative Planning Holdco, LLC. General

Atlantic (CP) Collections, L.P. is a Delaware limited partnership whose principal place of

business is in the State of New York. Creative Planning (CPI) Holdco, Inc. is a Delaware
        Case 2:20-cv-02184-HLT-JPO Document 1 Filed 04/09/20 Page 2 of 6




corporation whose principal place of business is in the State of Kansas. The Peter Mallouk Trust

Dated July 17, 2002, and the MJG Irrevocable Trust Dated January 1, 2014, are the members of

Creative Planning (CPI) Holdco, Inc. The Trustees of the Trusts, Peter Mallouk and Alexander

Mallouk, respectively, are residents of the State of Kansas.

       2.         Greco is an individual and resident of the State of Illinois.

                                   JURISDICTION AND VENUE

       3.          The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

because there is complete diversity between the parties and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       4.          The parties agreed, as set forth in a Confidential Settlement Agreement and

Mutual Release dated September 5, 2017 (“Agreement”), that Kansas law would govern any

disputes.

       5.          Greco engaged in numerous telephone calls and communications with

Kansas entities while doing business, including, but not limited to, negotiating the Agreement.

       6.          Furthermore, Greco has directed his wrongful actions toward a Kansas resident,

causing injury.

       7.          Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because

a substantial part of the events giving rise to the asserted claim occurred in the District of Kansas

and the harm to Creative has occurred and will continue to occur in this District.

                                   SUBSTATIVE ALLEGATIONS

       8.          Creative is a national wealth management company that previously employed

Greco as its National Director.




                                                    2
                                                                                           OP 1975739.1
         Case 2:20-cv-02184-HLT-JPO Document 1 Filed 04/09/20 Page 3 of 6




         9.      Greco voluntarily left Creative and founded a competing wealth management

company.

         10.     Creative and Greco entered into the Agreement following his resignation.

         11.     In the Agreement, Greco expressly agreed that “for a period of three (3) years

from [his] last date of employment with [Creative] (March 1, 2017), [he] will not solicit, directly

or indirectly, the employment of any person who is an employee of [Creative] as of the Effective

Date.”

         12.     Additionally, in the Agreement, Greco covenanted and agreed that he would not

“make any disparaging or defamatory remarks against or concerning [Creative].”

         13.     Greco acknowledged and represented that the covenants in the Agreement were

“appropriate and necessary to protect [Creative’s] goodwill, confidential information, trade

secrets, and specialized training and that the three-year non-solicitation period is appropriate and

necessary to protect [Creative’s] relationships with its clients.”

         14.     Greco also agreed that violation of the covenants, including the non-solicitation

and non-disparagement provisions, would cause Creative “irreparable harm” and that Creative

would be entitled to seek a “temporary restraining order, and preliminary or permanent

injunctive relief, against [Greco] and any person or entity acting in concert with [him].”

         15.     Moreover, Greco acknowledged and agreed that Creative would be entitled to

“actual, compensatory, special, or punitive damages, and any other relief available at law or in

equity” for breach of the Agreement.




                                                  3
                                                                                             OP 1975739.1
        Case 2:20-cv-02184-HLT-JPO Document 1 Filed 04/09/20 Page 4 of 6




Greco’s Disparaging Comments

       16.       Upon information and belief, Greco has contacted reporters in the financial

services industry and shared with them a story of his own making, misstating Creative’s growth

and success.

       17.       Several reporters thoroughly investigated Creative and found no support

whatsoever for Greco’s story.

       18.       Greco’s actions required Creative to engage a communications firm and

legal counsel to address the fabricated accusations.

Solicitation of Creative’s Employees

       19.       Greco has a history of seeking to solicit Creative’s employees.

       20.       As Greco was leaving Creative, he attempted to recruit multiple employees to

leave the company.

       21.       Thereafter, in March 2019, without any prompting, Greco contacted a Creative

employee to discuss job opportunities at his competing wealth management company.

       22.       Greco has continued to ignore the terms of the Agreement and solicit Creative’s

employees.

                                     CAUSES OF ACTION

                                  Count I—Breach of Contract

       23.       Creative re-alleges and incorporates by reference all prior allegations as if fully

stated herein.

       24.       The Agreement is a valid and enforceable contract between Creative and Greco.

       25.       Creative has fully performed its obligations under the Agreement.




                                                 4
                                                                                           OP 1975739.1
        Case 2:20-cv-02184-HLT-JPO Document 1 Filed 04/09/20 Page 5 of 6




       26.       Greco has materially breached the Agreement by, among other things,

(a) making false and disparaging comments to third-parties about Creative, and (b) attempting to

recruit Creative’s employees to resign and join his competing wealth management company.

       27.       Creative has been harmed and suffered more than $75,000 in damages due to

Greco’s material breaches of contract.

       WHEREFORE, Plaintiff, Creative Planning, LLC f/k/a Creative Planning, Inc.,

respectfully requests that the Court enter an Order:

       A.        Permanently enjoining Defendant, and all others who are in active concert or

participation with him, from soliciting Plaintiff’s employees for a period of thirty-six months, or

as otherwise equitably extended due to his prior non-compliance with his contractual obligations;

       B.        Permanently enjoining Defendant, and all others who are in active concert or

participation with him, from disparaging and defaming Plaintiff;

       C.         Awarding judgment in Plaintiff’s favor and against Defendant for damages

in excess of $75,000 in an amount to be determined at trial, together with interest as allowed by

law;

       D.         Awarding Plaintiff its costs and expenses, including, without limitation,

reasonable attorneys’ fees, incurred in the prosecution of this action; and

       E.        Granting such other and further relief as the Court finds just and proper.



                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas, as the place of trial and respectfully requests

that the Court direct that the trial in this action be conducted at the Robert J. Dole Courthouse,

500 State Avenue, Kansas City, Kansas 66101.


                                                  5
                                                                                           OP 1975739.1
Case 2:20-cv-02184-HLT-JPO Document 1 Filed 04/09/20 Page 6 of 6




                              JURY TRIAL DEMAND

Plaintiff hereby requests a trial by jury on all issues so triable in this action.


                                        SPENCER FANE LLP

                                        /s/ Melissa Hoag Sherman
                                        Melissa Hoag Sherman, KS# 20278
                                        6201 College Boulevard, Suite 500
                                        Overland Park, KS 66211
                                        (913) 345-8100
                                        (913) 345-0736 (Facsimile)
                                        msherman@spencerfane.com

                                        Leslie A. Greathouse, KS #18656
                                        Spencer Fane LLP
                                        1000 Walnut, Suite 1400
                                        Kansas City, MO 64106
                                        (816) 474-8100
                                        (816) 474-3216 (Facsimile)
                                        lgreathouse@spencerfane.com

                                        ATTORNEYS FOR PLAINTIFF




                                            6
                                                                                     OP 1975739.1
